           Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 1 of 18


RUSSEL DAVID MYRICK
The RDM Legal Group
7979 Ivanhoe Ave, Ste 200
La Jolla, CA 92037-4505
Tel. No. 888-482-8266
Fax No. 858-244-7930
Email: russel@rdmlg.com

SAMUEL P. KING, JR.
735 Bishop Street, Suite 304
Honolulu, Hawaii 96813
Tel. No. 808-384-6325
Fax No. 808-533-4745
Email: sam@kingandking.com
Application for Appearance
  Pro Hac Vice Pending

Attorneys for Plaintiffs



                 IN THE UNITED STATES DISTRICT COURT

              FOR THE NORTHERN DISTRICT OF CALIFORNIA

ADRIENNE SEPANIAK KING and         ) Civ. No. ________________
CHRISTOPHER EDWARD                 )
SEPANIAK KING,                     )
                                   )
       Plaintiffs,                 )
                                   ) COMPLAINT FOR DAMAGES AND
         vs.                       ) DECLARATORY AND INJUNCTIVE
                                   ) RELIEF; DEMAND FOR JURY
FACEBOOK, INC., a Delaware corpor- ) TRIAL
ation,                             )
                                   )
              Defendant.           )
________________________________ )
           Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 2 of 18




            COMPLAINT FOR DAMAGES AND DECLARATORY
                     AND INJUNCTIVE RELIEF

      Plaintiffs ADRIENNE SEPANIAK KING (“KING”) and CHRISTOPHER

EDWARD SEPANIAK KING (“CKING”) state for their Complaint for Damages and

Declaratory and Injunctive Relief against Defendant FACEBOOK, INC.

(“FACEBOOK”) as follows:

PRELIMINARY STATEMENT

      1.   KING had a Personal Account (“King Facebook Account”) with

FACEBOOK which she established approximately ten years ago to her recollection.

Over the years, KING used the King Facebook Account extensively and eventually

had about 1,000 “Friends” around the world. On the King Facebook Account, KING

shared personal information about family and non-political material, and KING

shared political material and discussed political topics from a conservative point of

view. On or about November 17, 2020, KING discovered, when she attempted to log

on to the King Facebook Account, that she was unable to do so. In attempting to

discover the problem, on or about November 19, 2020, KING received a message

from FACEBOOK that her account had been “disabled.” No reason was given for

FACEBOOK’s disabling of KING’s account. On or about November 19, 2020,

KING and CKING, KING’s son who live with her, attempted to reinstate KING’s

account but received a message from FACEBOOK that her account was disabled

because “it did not follow our Community Standards. This decision can’t be
                                         2
           Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 3 of 18




reversed.” No explanation was provided as to how KING had allegedly violated

FACEBOOK’s Community Standards. Despite further attempts made by KING and

CKING with FACEBOOK to discover why her account was permanently disabled,

FACEBOOK made no further communication back to KING.

      2.   FACEBOOK’s permanent disabling of the King Facebook Account

subjected her to embarrassment and derision with her approximately 1,000 Facebook

Friends and caused her emotional distress. As further alleged in this Complaint,

FACEBOOK was without authority pursuant to the Communications Decency Act

of 1996 (“CDA”), particularly 47 U.S.C. 230(c)(2)(A), to disable the King Facebook

Account.

      3. KING seeks special, general, and punitive damages in excess of $75,000

against FACEBOOK for intentional or reckless infliction of emotional distress and/or

negligent or grossly negligent infliction of emotional distress, and for action against

KING in disabling the King Facebook Account in violation of the CDA without good

faith. KING also seeks 1) declaratory relief against FACEBOOK regarding its abuse

of the CDA and the application of FACEBOOK’s Community Standards to restrict

constitutionally protected speech in violation of KING’s protected right to Free

Speech pursuant to the provisions of 47 U.S.C. 230(c)(2)(A), and 2) injunctive relief

enjoining FACEBOOK from further action against KING in disabling the King

Facebook Account. KING also seeks reinstatement of the King Facebook Account


                                          3
           Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 4 of 18




and all posts, photographs, and other material associated with the King Facebook

Account, and reinstatement of all posts and communications sent by her to other users

of FACEBOOK (this would include reestablishing information about KING’s email

address and phone number for users of facebook.com searching for KING).

      4. CKING, as the son of KING who lives in the same household as KING,

seeks special, general, and punitive damages against FACEBOOK for intentional or

reckless infliction of emotional distress and/or negligent or grossly negligent

infliction of emotional distress, loss of consortium, and action by FACEBOOK

against KING in disabling the King Facebook Account in violation of the CDA

without good faith which damages against FACEBOOK exceed $75,000.

JURISDICTION AND VENUE

      5. Plaintiffs bring this action pursuant to diversity of citizenship jurisdiction

provided in 28 USC 1332(a)(1) as all Plaintiffs, KING and CKING, on the one hand,

and FACEBOOK, on the other hand, are citizens of different states as further alleged

below and the amount in controversy exceeds $75,000 as to each Plaintiff. See also

28 USC 1367(a).

      6. Plaintiffs also bring this action pursuant to the civil liability provisions of

the CDA set forth in 47 U.S.C. 320(c)(2)(A). A substantial federal question is

involved regarding the applicability of the CDA to this Complaint, and federal

question jurisdiction is invoked pursuant to 28 U.S.C. 1331.


                                           4
           Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 5 of 18




      7. Declaratory relief is authorized pursuant to 28 U.S.C. 2201 and 2202.

      8. Injunctive relief is authorized by the Federal Rules of Civil Procedure, Rule

65.

      9. In its Terms of Service, FACEBOOK has a provision entitled “Disputes”

(paragraph 4 of Section 4 entitled “Additional Provisions”) which provides in part:

      For any claim, cause of action, or dispute you have against us that arises
      out of or relates to these Terms [of Service] or the Facebook products
      (“claim”), you agree that it will be resolved exclusively in the U.S.
      District Court of the Northern District of California or a state court
      located in San Mateo County. You also agree to submit to the personal
      jurisdiction of either of these courts for the purpose of litigating any
      such claim, and that the laws of the State of California will govern these
      Terms [of Service] and any claim, without regard to conflict of law
      provisions.

Based on this forum-selection provision of FACEBOOK’s Terms of Service, with

respect to venue, Plaintiffs have filed this action in the District Court for the Northern

District of California.

PARTIES

      10. KING and CKING are, and at all times relevant to this Complaint have

been, residents of the State of Hawaii.

      11. FACEBOOK is, and at all times relevant to this Complaint has been, a for-

profit corporation incorporated in the State of Delaware and has its principal offices

and place of business in the State of California




                                            5
            Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 6 of 18




STATEMENT OF FACTS

      12.    KING had a Personal Account (“King Facebook Account”) with

FACEBOOK which she established approximately ten years ago to her recollection.

The establishment of the King Facebook Account by KING with FACEBOOK

constituted a contract between KING and FACEBOOK pursuant to the provisions of

FACEBOOK’s Terms of Service.

      13. Over the years, KING used the King Facebook Account extensively and

eventually had about 1000 “Friends” around the world.

      14. On the King Facebook Account, KING shared personal information about

family and non-political material and reposted personal information from other

sources and friends. KING also shared political material and discussed political

topics from a conservative point of view, and KING often reposted material from

other sources with no added comment (for example, various articles about COVID-

19, global warming, etc.).

      15. On or about November 17, 2020, KING discovered, when she attempted

to log on to the King Facebook Account, that she was unable to do so.

      16. In attempting to discover the problem, on or about November 19, 2020,

KING received the following message from FACEBOOK:




                                        6
          Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 7 of 18




      Your Account Has Been Disabled

      For more information please visit the Help Center.

      Your account was disabled on November 17, 2020. If you think your
      account was disabled by mistake you can submit more information via
      the Help Center for up to 30 days after your account was disabled. After
      that, your account will be permanently disabled and you will no longer
      be able to request a review.

No reason was given for FACEBOOK’s disabling of KING’s account.

      17. On or about November 19, 2020, KING, with the assistance of CKING

who is a computer engineer, then attempted to reinstate her account but received the

following message from FACEBOOK:

      My Personal Account Was Disabled

      If you think your account was disabled by mistake, please enter the
      following information and we will consider your profile for review.
      You can submit more information here for up to 30 days after your
      account was disabled. After that, your account will be permanently
      disabled and you will no longer be able to request a review.

      Only submit this form if your account has been disabled for violating
      Facebook’s Community Standards. If you can’t access your account for
      a different reason, please return to the Help Center to find the
      appropriate contact channel.

      We Cannot Review the Decision to Disable Your Account
      Your Facebook account was disabled because it did not follow our
      Community Standards. This decision can’t be reversed.

No explanation was provided as to how KING had allegedly violated FACEBOOK’s

Community Standards.

      18. Despite further attempts made by KING and CKING with FACEBOOK
                                         7
          Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 8 of 18




over the next several days to discover why her account was permanently disabled,

FACEBOOK made no further communication back to KING.

      19. Further attempts by CKING to contact persons working at FACEBOOK

over the next few months to discover why KING’s account was permanently disabled

were unsuccessful. The most recent communication received by CKING from an

employee of FACEBOOK who was attempting to assist KING and CKING to

discover why the King Facebook Account was disabled was received on or about

March 9, 2021, and stated:

      I am told that the review (I placed) was rejected and that the user (your
      mother) should have been told what is the policy area they were
      violating. Unfortunately I do not have much else to add. As for the
      dowloading of data, it seems there should be a way to ask for your data.
      There should be a flow somewhere, but the person dealing with the
      problem was not sure what that was. Maybe a search can help? Let me
      know otherwise.
      Sorry man, sorry it took so long and sorry we don’t know much more,
      I suppose for FB to share with me would be absurd and not proper, so
      I suspect I cannot help you much more than this (which I am sure is not
      very satisfactory) [followed by a frowing imoji]

As alleged above, FACEBOOK never gave KING a reason for disabling the King

Facebook Page beyond a general reference to a violation of the Facebook Community

Standards without any specifics, and KING and CKING were never able to locate any

“flow” which could be used for KING to obtain her data.

      20. KING did nothing to violate any of the Community Standards imposed by

FACEBOOK which would have caused the King Facebook Account to be temporarily


                                         8
           Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 9 of 18




disabled or permanently disabled.

      21. KING did nothing to violate any of the Community Standards imposed by

FACEBOOK which are allowed by and consistent with 47 U.S.C. 230(c)(2)(A) which

would have caused the King Facebook Account to be temporarily disabled or

permanently disabled. 47 U.S.C. 230(c)(2)(A) states that an “interactive computer

service” (as this term is defined in 47 U.S.C. 230(a)(1)) like FACEBOOK is only

protected from a civil action against it if it rejects in “good faith” uploaded material

provided by a user like KING which is “obscene, lewd, lascivious, filthy, excessively

violent, harassing, or otherwise objectionable.” KING never posted or uploaded any

content or material to the King Facebook Page which would in any manner be

considered as “obscene, lewd, lascivious, filthy, excessively violent, harassing, or

otherwise objectionable.”

      22. FACEBOOK did not act in good faith by permanently disabling KING’s

Facebook Account claiming that it acted pursuant to the terms of FACEBOOK’s

Community Standards.

      23. FACEBOOK did not act in good faith by permanently disabling KING’s

Facebook Account and by applying restrictions on KING that were not consistent

with or allowed by 47 U.S.C. 230(c)(2)(A).

      24. FACEBOOK did not act in good faith by permanently disabling KING’s

Facebook Account because FACEBOOK refused to state the reason why KING’s


                                           9
          Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 10 of 18




Facebook Account had been permanently disabled, FACEBOOK refused to state

what provision of FACEBOOK’s Community Standards KING allegedly violated,

FACEBOOK refused to communicate with KING when she requested a dialog with

FACEBOOK about the reason for the permanent disabling of her Facebook Account,

and FACEBOOK destroyed all of KING’s Facebook Account and all material related

to and/or stored with or under the King Facebook Account which was in no way

objectionable or in violation of any of FACEBOOK’s Community Standards or in

violation of any material defined in 47 U.S.C. 230(c)(2)(A). FACEBOOK did not act

in good faith, and in fact was intentionally malicious, in destroying all of KING’s

Facebook Account and all material related to and/or stored on, with, or under the

King Facebook Account which was in no way objectionable or in violation of any of

FACEBOOK’s Community Standards or in violation of any material defined in 47

U.S.C. 230(c)(2)(A) without providing her any chance of saving any of these

materials before the King Facebook Account was disabled by FACEBOOK.

      25. The fact that KING’s Facebook Account was permanently disabled by

FACEBOOK, with no explanation as to the reason the account was permanently

disabled, has caused KING great distress, embarrassment, and humiliation with her

approximately 1,000 Facebook Friends.

      26. The fact that KING’s Facebook Account was permanently disabled by

FACEBOOK has caused KING emotional distress, extreme emotional distress,


                                        10
            Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 11 of 18




serious emotional distress, and severe emotional distress. She has lost all her contacts

with family and friends over the many years she has had through the King Facebook

Account, all the photographs she has sent to others and others have sent to her about

families, her grandchildren, trips, and lives, and all other content that was saved on

the King Facebook Account, all of which document irreplaceable memories and

emotional events. Further, any and all content she shared has been deleted from the

Facebook pages of all of her friends. Not only is the King Facebook Account gone,

but any reference to KING anywhere in facebook.com is also gone. When KING

attempted to log on to the King Facebook Account with her name and phone number,

the response was the KING’s name and phone number were “not valid.” KING was

particularly upset to be declared by FACEBOOK to be “not valid.” If a “friend” of

KING’s looks for KING’s name on Facebook, the following message appears:

“Didn’t find what you’re looking for? We’re temporarily hiding some results for this

search query.” KING has suffered emotional distress from the damage to her

reputation and name by being banned by FACEBOOK to the wonderment and

suspicion of her Facebook friends. Because of all these losses and because of the

outrageous treatment of her by FACEBOOK, KING has suffered feelings of anger,

fear, horror, shock, grief, shame, humiliation, embarrassment, chagrin,

disappointment, worry, nervousness, anxiety, and nausea which are intense and

enduring.


                                          11
          Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 12 of 18




      27. CKING is, and was at all times relevant to this Complaint, KING’s son

who lives, and at all times relevant to this Complaint, has lived in the same household

with KING. As a result of the wrongful acts of FACEBOOK as alleged above,

CKING witnessed and continues to witness KING suffer her emotional distress as

alleged above, and CKING was caused to suffer, and will continue to suffer in the

future, severe emotional distress, loss of society, affection, assistance, and fellowship

with KING, all to the detriment of his relationship with his mother. CKING was

especially distressed that, in spite of his expertise as a computer engineer and his

having assisted KING on many occasions successfully in the past with internet and

computer-related problems, that he was unable to assist KING in resolving the actions

taken against her by FACEBOOK which distressed KING so much.

CAUSES OF ACTION

                   FIRST CAUSE OF ACTION (Plaintiff KING)
                     [Breach of Contract/Specific Performance]

      28. KING restates and realleges all allegations and statements in paragraphs

1-27 above.

      29. During the entire time that the contract between KING and FACEBOOK

existed, KING did not violate any of the terms of the contract as set out in

FACEBOOK’s Terms of Service and KING did not violate any of FACEBOOK’s

Community Standards.

      30. FACEBOOK breached its contract with KING by disabling the King
                                           12
          Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 13 of 18




Facebook Account because KING did not breach any of the terms of her contract with

FACEBOOK and did not violate any of the terms of the contract as set out in

FACEBOOK’s Terms of Service and KING did not violate any of FACEBOOK’s

Community Standards.

      31. KING is entitled to an award of monetary damages in excess of $75,000

for the above-stated breach of contract by FACEBOOK, or, in the alternative, if

monetary damages are not awarded or are inadequate to compensate KING for the

breach of contract by FACEBOOK, for an award of specific performance requiring

FACEBOOK to reinstate the King Facebook Account, all data associated with the

King Facebook Account, and reinstatement of KING’s name for any person searching

for her name through facebook.com.

                 SECOND CAUSE OF ACTION (Plaintiff KING)
                     [Violation of 47 U.S.C. 230(c)(2)(A)]

      32. KING restates and realleges all allegations and statements in paragraphs

1-31 above.

      33. FACEBOOK permanently disabled KING’s Facebook Account for reasons

not permitted by 47 U.S.C. 230(c)(2)(A).

      34. FACEBOOK permanently disabled KING’s Facebook Account without

good faith in violation of 47 U.S.C. 230(c)(2)(A).

      35. FACEBOOK permanently disabled KING’s Facebook Account and

violated her right to constitutionally protected material without good faith in violation
                                           13
          Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 14 of 18




of 47 U.S.C. 230(c)(2)(A).

      36. There is an implied cause of action for damages for violations by the

provider of an “interactive computer service” (as this term is defined in 47 U.S.C.

230(f)(2)) of 47 U.S.C. 230(c)(2)(A).

      37. FACEBOOK is a provider of an “interactive computer service” as this term

is defined in 47 U.S.C. 230(f)(2).

      38. FACEBOOK is liable for payment of compensatory and punitive damages

in excess of $75,000 to KING for its violations of 47 U.S.C. 230(c)(2)(A) as alleged

herein.

                   THIRD CAUSE OF ACTION (Plaintiff KING)
              [Intentional or Reckless Infliction of Emotional Distress]

      39. KING restates and realleges all allegations and statements in paragraphs

1-38 above.

      40. FACEBOOK’s conduct in permanently disabling KING’s Facebook

Account, in refusing to state how KING allegedly violated FACEBOOK’s

“Community Standards, ” in refusing to discuss the matter with KING, and in

destroying all of the material contained on, with, or under the King Facebook

Account was outrageous.

      41. By permanently disabling KING’s Facebook Account, FACEBOOK

caused KING to experience serious, severe, and extreme emotional distress.

      42. FACEBOOK acted viciously and/or intentionally in causing serious,
                                         14
          Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 15 of 18




severe, and extreme emotional distress to KING or in reckless disregard of the

probability of causing serious, severe, and extreme emotional distress to KING.

      43. FACEBOOK is liable for payment of compensatory and punitive damages

in excess of $75,000 to KING for FACEBOOK’s intentional and/or reckless infliction

of emotional distress against KING.


               FOURTH CAUSE OF ACTION (Plaintiff KING)
        [Negligent or Grossly Negligent Infliction of Emotional Distress]

      44. KING restates and realleges all allegations and statements in paragraphs

1-43 above.

      45. FACEBOOK’s conduct in permanently disabling KING’s Facebook

Account, in refusing to state how KING allegedly violated FACEBOOK’s

“Community Standards, ” in refusing to discuss the matter with KING, and in

destroying all of the material contained on, with, or under the King Facebook

Account was negligent or grossly negligent.

      46. By permanently disabling KING’s Facebook Account, FACEBOOK

caused KING to experience serious, severe, and extreme emotional distress.

      47. FACEBOOK is liable for payment of compensatory damages in excess of

$75,000 to KING for FACEBOOK’s negligent or grossly negligent infliction of

emotional distress against KING and for punitive damages for grossly negligent

infliction of emotional distress against KING.


                                        15
          Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 16 of 18




                  FIFTH CAUSE OF ACTION (Plaintiff CKING)
     [Intentional, Reckless, Grossly Negligent, and/or Negligent Infliction of
                    Emotional Distress and Loss of Consortium]

      48. CKING restates and realleges all allegations and statements in paragraphs

1-47 above.

      49. Based on the emotional distress caused by FACEBOOK to KING, CKING

has suffered severe emotional distress, loss of society, affection, assistance, and

conjugal fellowship with KING, all to the detriment of his relationship with his

mother.

      50. FACEBOOK is liable for payment of compensatory and punitive damages

in excess of $75,000 to CKING for the emotional and other injuries alleged in

paragraphs 26, 27, 45, 46, and 49 above to CKING by FACEBOOK’s intentional,

reckless, grossly negligent, and/or negligent infliction of emotional distress against

KING and CKING as alleged above.

                  SIXTH CAUSE OF ACTION (Plaintiff KING)
                      [Declaratory and Injunctive Relief]

      51. KING restates and realleges all allegations and statements in paragraphs

1-50 above.

      52. This Court should declare that FACEBOOK enforced provisions of

Facebook’s Community Standards against KING which exceeded restrictions allowed

to be imposed by FACEBOOK pursuant to 47 U.S.C. 230(c)(2)(A) and that

FACEBOOK thereby breached its contract with KING.
                                         16
          Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 17 of 18




      53. This Court should order that FACEBOOK reinstate the King Facebook

Account in toto, including all material that was stored in the King Facebook Account,

and reinstate all contacts between KING and the Facebook pages of all of her friends.

      54. This Court should permanently enjoin FACEBOOK from disabling the

King Facebook Account, either temporarily or permanently, without first providing

KING with reasons therefor, and should permanently enjoin FACEBOOK from

disabling the King Facebook Account, either temporarily or permanently, except for

reasons permitted by 47 U.S.C. 230(c)(2)(A).



PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray for compensatory and punitive damages in

excess of $75,000 for each of them against FACEBOOK and as set forth in this

Complaint. Further, KING prays for specific performance and for declaratory

judgment as set forth in this Complaint and for injunctive relief as set forth in this

Complaint.

      DATED: San Francisco, California, June 14, 2021.


                                   /s Russel David Myrick
                          RUSSEL DAVID MYRICK
                          Attorney for Plaintiffs




                                         17
         Case 3:21-cv-04573 Document 1 Filed 06/14/21 Page 18 of 18




                IN THE UNITED STATES DISTRICT COURT

            FOR THE NORTHERN DISTRICT OF CALIFORNIA

ADRIENNE SEPANIAK KING and         ) Civ. No. ________________
CHRISTOPHER EDWARD                 )
SEPANIAK KING,                     )
                                   )
       Plaintiffs,                 )
                                   ) DEMAND FOR JURY TRIAL
         vs.                       )
                                   )
FACEBOOK, INC., a Delaware corpor- )
ation,                             )
                                   )
              Defendant.           )
________________________________ )

                          DEMAND FOR JURY TRIAL

     Plaintiffs demand jury trial in this case on all issues triable by a jury.

     DATED: San Francisco, California, June 14, 2021.


                                  /s Russel David Myrick
                         RUSSEL DAVID MYRICK
                         Attorney for Plaintiffs
